Title: To Benjamin Franklin from Henricus Godet, 16 March 1778
From: Godet, Henricus
To: Franklin, Benjamin


Sir
Amstd. March 16th. 1778
I have the pleasure in Speaking With our Merchants, Who are very desirous of Seeing you or any Gentlemen in your Situation, in holland, assuring you the utmost Tranquility and Sureity, and Will Gladly Embrace the opportunity in introducing you to our principal Leaders att Court. I am Clear itt will attend to Mutual Service and publick good; itts Needless to Enlarge, as you are a fitter Judge. Excuse my freedom; and believe itt to arise from a Natural Veneration. I have the honour to be, When pleas to Command Sir Your most Obedient Humble Servant
Henricus Godet

PS. Should think proper to Write me please to adress to Mr. G[uillaum]e Bourcourt att Amstd.

 
Addressed: To / The Hbl:. . . . Franklin / att / Passy
Notations in different hands: H. Goddett Amst / Mr. h. Godet. / 16. mars 1778.
